PER CURIAM.
Respondents, Jose Manuel Insua, et al., filed their motion to dismiss appeal for failure to pay costs under Florida Appellate Rule 3.2(f), 31 F.S.A. contending that the petitioners, Harry M. Johanson and Daniel Vasquez, were required to pay the taxed costs “within ten (10) days upon written demand.” The motion was granted and the cause dismissed, the order of the District Court stating, “This cause having come on for hearing on appellees’ motion to dismiss appeal for failure to pay costs and the court having considered same, it is ordered that said motion is granted and this appeal from the Circuit Court of Dade County, Florida (No. 62C-13817) be and the same is hereby dismissed.” By petition for writ of certio-rari it is contended, inter alia, that said dismissal is in error.
The District Court of Appeal, at the time of its decision on December 2, 1964, did not have the benefit of the decision of this court in Nolan v. Eshleman, 183 So.2d 205, decided February 16, 1966, and therefore the cause is returned to the District Court with authority to vacate its order of dismissal, and for further consideration by that Court of this case in the light of our holding in the opinion in Nolan v. Eshle-man, supra.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.
TROWBRIDGE, Circuit Judge, dissents on lack of jurisdiction.